Exhibit 10.1


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 15, 2014 is
entered into by and between ExlService Holdings, Inc., a company organized under
the laws of Delaware (“Holdings”) (together with ExlService.com, Inc.
(“ExlService”), the “Company”), and Nalin Kumar Miglani (“Executive” or “You”).
WHEREAS, Executive has offered to serve the Company, and the Company desires to
employ Executive, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.Term; Effectiveness. (a) The term of Executive’s employment under this
Agreement shall commence as of the later of December 1, 2014 or the Executive’s
first day of active employment with the Company (the “Effective Date”) and shall
continue until Executive’s employment under this Agreement is terminated
pursuant to the provisions of Section 5 hereof. The period of time from the
Effective Date through the termination of Executive’s employment hereunder is
herein referred to as the “Term.”
(b)    Executive agrees and acknowledges that Executive is an at-will employee
and the Company has no obligation to maintain the Term or to continue
Executive’s employment hereunder for any specific period of time, and Executive
expressly acknowledges that no promises or understandings to the contrary have
been made or reached.
(c)    This Agreement shall be binding upon the parties upon the execution
hereof.
2.Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
(a)    “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
(b)    “Control” means, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(c)    “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.
(d)    “Subsidiary” means, with respect to any Person, (i) any corporation of
which at least a majority of the voting power with respect to the capital stock
is owned, directly or indirectly, by such Person, any of its other Subsidiaries
or any combination thereof or (ii) any Person other than a corporation in which
such Person, any of its other Subsidiaries or any combination thereof has,
directly or indirectly, at least a majority of the total equity or other
ownership interest therein.
3.Duties and Responsibilities. (a) Executive agrees to be employed by the
Company and be actively engaged on a full-time basis in the business and
activities of the Company and its Affiliates for the entirety of the Term, and,
subject to Section 3(c), to devote substantially all of Executive’s working time
and attention to the Company and its Affiliates and the promotion of its
business and interests and the performance of





--------------------------------------------------------------------------------


2




Executive’s duties and responsibilities hereunder. During the Term, Executive
agrees to use his reasonable best efforts to ensure that the business and
activities of the Company and its Subsidiaries, that are under his direction,
are conducted in accordance with the Company’s practices and/or applicable laws,
rules and regulations in all material respects and as such are interpreted by
the Company’s law department and compliance professionals. Executive shall be
employed hereunder as Executive Vice President Global Head of Human Resources,
or such other title as agreed to between Executive and the Chief Executive
Officer of Holdings with such duties and responsibilities customary for
companies of comparable size to the Company in the Company’s industry and
commensurate with Executive’s status and position hereunder and as directed from
time to time by the Chief Executive Officer of Holdings. Executive shall report
directly to the Chief Executive Officer of Holdings.
(b)    During the Term, Executive will be available to carry out his duties as
Executive Vice President Global Head of Human Resources.
(c)    During the Term, Executive shall use Executive’s reasonable best efforts
to faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder. For
the avoidance of doubt, during the Term, Executive shall not be permitted to
become employed by, engaged in or to render services for any Person other than
the Company and its Affiliates, shall not be permitted to be a member of the
board of directors of any Person (other than charitable or nonprofit
organizations), in any case without the consent of the Board of Directors of
Holdings (the “Board”), and shall not be directly or indirectly materially
engaged, or concerned or interested in any business activity, trade or
occupation (other than employment with the Company and its Affiliates as
contemplated by the Agreement); provided that nothing herein shall preclude
Executive from engaging in charitable or community affairs and managing his
personal investments to the extent that such other activities do not inhibit or,
subject to Section 7, conflict in any material way with the performance of
Executive’s duties hereunder.
4.Compensation and Related Matters. (a) Base Compensation. During the Term, for
all services rendered under this Agreement, Executive shall receive an aggregate
annual base salary (“Base Salary”) at a rate of $400,000 per annum, payable in
accordance with the Company’s applicable payroll practices. The Base Salary
shall be reviewed no less frequently than annually during the Term for increase,
if any, in the sole discretion of the Compensation Committee of the Board
(“Compensation Committee”).
(b)    Annual Bonus. During the Term, Executive shall have the opportunity to
earn an annual target bonus equivalent to 60% of Executive’s Base Salary at
target, with a maximum payment of no greater than 150% of Executive’s Base
Salary (the “Annual Bonus”). The actual amount of the Annual Bonus earned by the
Executive shall be determined in accordance with the terms of the Company’s
executive bonus plan which is administered by the Compensation Committee. Any
Annual Bonus due to the Executive shall be paid in March for the performance
during the preceding fiscal year. Subject to the terms of the Company’s bonus
policy as in effect from time to time, in order to receive an Annual Bonus,
Executive must (A) be actively employed by the Company, (B) not be serving any
notice period relating to the anticipated termination of the employment
relationship and (C) be performing his duties in good faith on the date such
Annual Bonus is paid.
(c)    Joining Bonus. Executive shall be entitled to receive a joining bonus of
$200,000 (the “Joining Bonus”). The Joining Bonus shall be payable in two equal
installments. The first $100,000 shall be due upon joining and will be paid no
later than the first bi-monthly payroll cycle following the Effective Date. The
second $100,000 shall be due in March 2015 and will be paid in the first payroll
in March 2015. In the event that Executive’s employment is terminated within one
year following the Effective Date (i) by Executive other than for Good Reason or
(ii) by the Company for Cause, Executive shall and hereby does agree to repay
the Company in full for the Joining Bonus.





--------------------------------------------------------------------------------


3




(d)    Bonus Performance Targets for 2015 and Beyond. In consideration of the
signing bonus offered to the Executive described in Section (c) above, Executive
acknowledges he is not entitled to any Annual Bonus for the fiscal year ending
December 31, 2014. With respect to fiscal years ending after December 31, 2014,
the Compensation Committee shall determine the Company-wide objectives and
personal objectives in its sole discretion upon which the Annual Bonus shall be
based.
(e)    Equity Incentive Awards. Holdings will cause Executive to be granted
Restricted Stock Units with respect to 20,000 shares of Holdings’ common stock
(“RSUs”) which grant will be effected within five business days following the
Effective Date (the “Initial Equity Grant”) and will be governed by the terms
and conditions of the ExlService Holdings, Inc. 2006 Omnibus Award Plan (as
amended) (the “Plan”) . The terms and conditions of the Initial Equity Grant
will be determined and approved by the Compensation Committee and shall be
evidenced by an RSU award agreement consistent with the terms of the Plan. The
Initial Equity Grant shall vest and become exercisable as to 10% of the RSUs on
the first anniversary of the date of grant, 20% of the RSUs on the second
anniversary of the date of grant, 30% of the RSUs on the third anniversary of
the date of grant and 40% of the RSUs on the fourth anniversary of the date of
grant. Beginning in 2015 and in years thereafter, Executive will also be
eligible during the Term, subject to performance and other conditions considered
by the Compensation Committee in its sole discretion, to receive an annual
target equity award equivalent to 90% of Executive’s Base Salary. Annual equity
grants may be allocated between performance based RSUs and time based vesting
RSUs as determined by the Compensation Committee for each fiscal year. For the
current fiscal year annual equity grants for senior management are comprised 50%
of performance based RSUs and 50% of time based vesting RSUs which vest over
four years in the manner set forth above. For the avoidance of doubt, the first
such annual grant, if any, shall be made in 2015.
(f)    Change in Control. In the event that a Change in Control (as defined in
the Plan) occurs at a time when any portion of restricted stock units or a stock
option granted to Executive remains unvested, then effective upon the
consummation of the Change in Control, the vesting of the portion of the
restricted stock units or stock option which is not then fully vested shall
accelerate such that any portion of the restricted stock units or stock option
which would have become vested during the one-year period following the Change
in Control shall become vested effective as of the consummation of the Change in
Control. In the event that (i) Executive’s employment with the Company is
terminated without Cause (a) at any time following a Change in Control or (b) in
specific contemplation of a Change in Control or (ii) Executive resigns with
Good Reason at any time following a Change of Control, Executive shall, upon and
subject to Executive’s execution of the release referenced in Section 5(c)(ii)
below that has become effective in accordance with its terms, be entitled, in
addition to the severance specified in Section 5(c)(i), to immediate full
vesting as of the termination date of any portion of restricted stock units or a
stock option which is unvested as of the termination date.
(g)    Relocation: Executive will be entitled to receive $100,000 in connection
with his relocation to New York which shall be paid as follows: Actual
Relocation Expenses (as defined below) incurred shall be properly documented and
submitted for reimbursement in accordance with the Company’s Travel and Expense
Policy. If the amount of Executive’s actual Relocation Expenses incurred and
reimbursed is less than $100,000, Executive shall be entitled to a lump sum
payment equal to the difference between $100,000 and the amount of incurred and
reimbursed Relocation Expenses. Any lump sum payment due to Executive shall be
paid within 30 days following Executive notifying the Company in writing that he
has submitted his final reimbursement request for Relocation Expenses.
Relocation Expenses means those expenses actually incurred by You (i) for
packing and transporting the furniture and contents of your primary residence to
a residence near your principal office location which is in Manhattan, NY, (ii)
the monthly rent or lease payment for any temporary housing You may use while
searching for a permanent residence, (iii) storage of any furniture or personal
belongings while You live in a temporary residence, (iv) air and ground
transportation to the New York metropolitan area for You and your immediate
family (spouse and children living at





--------------------------------------------------------------------------------


4




home), and (v) other reasonable relocation expenses consistent with the
Company’s Travel and Expense Policy. Executive is solely responsible for any
individual income or other taxes due or related to the reimbursement of
Relocation Expenses.
(h)    Visa: The Company will pay the legal fees and costs associated with
obtaining an E3 or other suitable work visa for Executive.
(i)    Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs commensurate with Executive’s
position that are provided by the Company from time to time for its senior
executives generally, subject to the terms and conditions of such plans.
(j)    Business Expense Reimbursements. During the Term, the Company shall
reimburse Executive for reasonable and properly documented business expenses in
accordance with the Company’s then-prevailing policies and procedures for
expense reimbursement.
(k)    Vacation. During the Term, Executive shall be entitled to annual paid
vacation of no less than four (4) weeks and to reasonable sick leave in
accordance with Company policy.
5.Termination of the Term.
(a)    Executive’s employment may be terminated by either party at any time and
for any reason; provided, however, that (i) that the Company shall be required
to give Executive at least 30 days advanced written notice if the termination is
without Cause and (ii) Executive shall be required to give the Company at least
90 days advance written notice of any resignation of Executive’s employment
hereunder. For the avoidance of doubt, the Company shall not be required to give
Executive any notice if the termination is for Cause. The Employment terminates
at the end of the applicable notice period, if any. During the notice period,
the Company reserves the right, in its sole discretion, to (i) alter, reduce, or
eliminate any of the Executive’s duties, (ii) require the Executive to remain
away from the Company’s premises (and/or restrict the Executive’s access to the
Company’s network, computers and email systems), and/or (iii) take any such
other action as may be necessary to facilitate the transition process associated
with the termination of the Executive’s employment. During the notice period,
the Executive acknowledges and agrees that he will remain employed by the
Company and, as a Company employee, shall continue to act in a manner consistent
with the Executive’s contractual, common law and other legal obligations to the
Company, including adhering to the Company’s policies and, if requested to do so
by the Company, shall assist in the transition of his duties as reasonably
requested by the Company. Notwithstanding the foregoing, Executive’s employment
shall automatically terminate upon Executive’s death.
(b)    Following any termination of Executive’s employment, notwithstanding any
provision to the contrary in this Agreement, the obligations of the Company to
pay or provide Executive with compensation and benefits under Section 4 shall
cease, and the Company shall have no further obligations to provide compensation
or benefits to Executive hereunder except (i) for payment of any accrued but
unpaid Base Salary and vacation time and for payment of any accrued obligations
and unreimbursed expenses under Section 4(j) accrued or incurred through the
date of termination of employment, (ii) as explicitly set forth in any other
benefit plans, programs or arrangements applicable to terminated employees in
which Executive participates, other than severance plans or policies and (iii)
as otherwise expressly required by applicable statute. For the avoidance of
doubt, (x) any unpaid Annual Bonus is forfeited if Executive’s employment is
terminated for any reason and (y) the date of termination shall mean the last
date of actual and active employment, whether such day is selected by mutual
agreement with the Executive or unilaterally by the Company and whether with or
without advance notice.





--------------------------------------------------------------------------------


5




(c)    (i)    If Executive’s employment is terminated by the Company without
Cause (other than due to death or Disability), or by Executive for Good Reason,
Executive shall be entitled to receive severance payments in an aggregate amount
equal to 12 months Base Salary, payable as follows: (i) a lump sum payment equal
to three months’ Base Salary shall be paid in the first payroll that is as least
10 days after the termination date, and (ii) a continuing payment (per the
Company’s payroll policies and practices) of Executive’s Base Salary for a
consecutive nine-month period commencing on the third month anniversary of the
termination date.. The amounts payable under this Section 5(c)(i) are inclusive
of any statutory notice, pay in lieu of notice and statutory severance
entitlements, if any, and any amounts required to be paid to Executive in the
event a court of competent jurisdiction determines Executive has been
constructively dismissed from employment.
(ii)
Any severance payments or benefits under Section 5(b)(ii) and 5(c)(i) shall be
(A) conditioned upon Executive having provided within 30 days following
Executive’s separation from service an irrevocable waiver and general release of
claims in favor of the Company and its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing (collectively, the “Released Parties”),
in a form reasonably satisfactory to the Company, that has become effective in
accordance with its terms, (B) subject to Executive’s continued compliance with
the terms of the restrictive covenants in Sections 7, 8, 9 and 10 of this
Agreement and (C) subject to the provisions of Section 19(d) of this Agreement.

(ii)
For purposes of this Agreement, “Cause” means: (A) a final non-appealable
conviction of, or a pleading of no contest to, (i) a crime of moral turpitude
which causes serious economic injury or serious injury to the Company’s
reputation or (ii) a felony; or (B) fraud, embezzlement, gross negligence,
self-dealing, dishonesty or other gross and willful misconduct which has caused
serious and demonstrable injury to the Company; (C) material violation by
Executive of any material Company policy applicable to Executive; (D) willful
and continuing failure to substantially perform Executive’s duties (other than
for reason of physical or mental incapacity) which failure to perform continues
beyond fifteen (15) days after a written demand for substantial improvement in
Executive’s performance, identifying specifically and in detail the manner in
which improvement is sought, is delivered to Executive by the Company; provided
that a failure to achieve performance objectives shall not by itself constitute
Cause and no act or failure to act by Executive shall be considered “willful”
unless done or failed to be done by Executive in bad faith and without a
reasonable belief that Executive’s actions or omission was in the best interest
of the Company; (E) Executive’s failure to reasonably cooperate in an
investigation involving the Company by any governmental authority; (F)
Executive’s material, knowing and intentional failure to comply with applicable
laws with respect to the execution of the Company’s business operations,
including, without limitation, a knowing and intentional failure to comply with
the Prevention of Corruption Act of India, 1988, or the United States Foreign
Corrupt Practices Act of 1977, as amended; provided, that, if all of the
following conditions exist, there will be a presumption that Executive have
acted in accordance with such applicable laws: Executive is following, in good
faith, the written advice of counsel, such counsel having been approved by the
Board as outside counsel to the Company for regulatory and compliance matters,
in the form of a legal memorandum or a written legal opinion, and Executive has,
in good faith, provided to such counsel all accurate and truthful facts
necessary for such counsel to render such legal memorandum or written legal
opinion; (G) Executive’s failure to follow the lawful directives of Executive’s
supervisor which is not remedied within fifteen (15) days after Executive’s
receipt of written notice from the Company specifying such failure; or (H)
Executive’s use of alcohol or drugs which materially interferes with the
performance of Executive’s duties.

(iii)
“Good Reason” shall mean the occurrence, without Executive’s prior written
consent, of any of the following events: (A) a substantial reduction of
Executive’s duties or responsibilities or change in reporting relationship






--------------------------------------------------------------------------------


6




to anyone other than the Board or the Chief Executive Officer, (B) Executive’s
job title and authority as an officer of the Company is adversely changed,
provided that if there is a “Change of Control” (as defined in the Plan) and
Executive retains similar title and similar authority with the Company or any
entity that acquires the Company (or any affiliate or subsidiary of such entity)
following such Change of Control, the parties agree that any change in
Executive’s title shall not constitute a significant reduction of Executive’s
duties and authorities hereunder; or (C) a change in the office or location
where Executive is based of more than fifty (50) miles which new location is
more than fifty (50) miles from Executive’s primary residence, or (D) a breach
by the Company of any material term of this Agreement; provided that, a
termination by Executive with Good Reason shall be effective only if, within 30
days following Executive’s first becoming aware of the circumstances giving rise
to Good Reason, Executive delivers a “Notice of Termination” for Good Reason by
Executive to the Company, and the Company within 30 days following its receipt
of such notification has failed to cure the circumstances giving rise to Good
Reason.
(iv)
For purposes of this Agreement, “Disability” means Executive’s incapacity, due
to mental, physical or emotional injury or illness, such that Executive is
substantially unable to perform his duties hereunder for a period of six (6)
consecutive months.

(d)    Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from any applicable board of
directors (and any committees thereof) of any Affiliate of the Company to the
extent Executive is then serving thereon.
(e)    The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Subject to Section 19, the Company may offset any amounts due and
payable by Executive to the Company or its Subsidiaries against any amounts the
Company owes Executive hereunder.
6.    Acknowledgments. (a) Executive acknowledges that the Company has expended
and shall continue to expend substantial amounts of time, money and effort to
develop business strategies, employee and customer relationships and goodwill
and build an effective organization. Executive acknowledges that Executive is
and shall become familiar with the Company’s Confidential Information (as
defined below), including trade secrets, and that Executive’s services are of
special, unique and extraordinary value to the Company, its Subsidiaries and
Affiliates. Executive acknowledges that the Company has a legitimate business
interest and right in protecting its Confidential Information, business
strategies, employee and customer relationships and goodwill, and that the
Company would be seriously damaged by the disclosure of Confidential Information
and the loss or deterioration of its business strategies, employee and customer
relationships and goodwill. Executive acknowledges that Executive’s agreement to
enter into this Agreement and be bound by the service commitments set forth
herein and the restrictive covenants and agreements set forth in Sections 7, 8,
9 and 10 hereof, is a material inducement to the Company’s willingness to enter
into this Agreement, and the Company would not otherwise enter into this
Agreement if Executive did not agree to be bound by the commitments set forth
herein and the restrictive covenants and agreements set forth in Sections 7, 8,
9 and 10 hereof, and make the commitments to the Company set forth herein.
(b)    Executive acknowledges (i) that the business of the Company and its
Affiliates is global in scope, without geographical limitation, and capable of
being performed from anywhere in the world, and (ii) notwithstanding the
jurisdiction of formation or principal office of the Company, or the location of
any of their respective executives or employees (including, without limitation,
Executive), the Company and its Affiliates have business activities and have
valuable business relationships within their respective industries throughout
the world.





--------------------------------------------------------------------------------


7




(c)    Executive acknowledges that Executive has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area, in light of (i) the scope of the business of the
Company and its Affiliates, (ii) the importance of Executive to the business of
the Company and its Affiliates, (iii) Executive’s status as an officer of the
Company business, (iv) Executive’s knowledge of the business of the Company and
its Affiliates and (v) Executive’s relationships with the Company’s clients or
customers. Accordingly, Executive agrees (x) to be bound by the provisions of
Sections 7, 8, 9 and 10, it being the intent and spirit that such provisions be
valid and enforceable in all respects and (y) acknowledges and agrees that
Executive shall not object to the Company, or any of its successors in interest
enforcing Sections 7, 8, 9 and 10 of this Agreement. Executive further
acknowledges that although Executive’s compliance with the covenants contained
in Sections 7, 8, 9 and 10 may prevent Executive from earning a livelihood in a
business similar to the business of the Company, Executive’s experience and
capabilities are such that Executive has other opportunities to earn a
livelihood and adequate means of support for Executive and Executive’s
dependents.
7.    Noncompetition and Nonsolicitation. (a) Executive acknowledges that the
services Executive are to render to the Company are of a special and unusual
character, with a unique value to the Company, the loss of which cannot
adequately be compensated by damages or an action at law. In view of the unique
value to the Company, its Subsidiaries and Affiliates (collectively, the
“Group”) of the services of Executive for which the Company has contracted
hereunder, because of the confidential information to be obtained by, or
disclosed to, Executive as herein above set forth, Executive covenants and
agrees that during Executive’s employment and during the “Non-Competition
Period,” as defined below, Executive shall not, directly or indirectly, enter
into the employment of, tender consulting or other services to, acquire any
interest in (whether for Executive’s own account as an individual proprietor, or
as a partner, associate, stockholder, officer, director, trustee or otherwise),
or otherwise participate in any business that competes, directly or indirectly,
with any member of the Group (i) in the same lines of business in the business
process outsourcing industry that the members of the Group are engaged in at the
time Executive’s employment is terminated, or if Executive is an employee of any
member of the Group, at the time Executive is accused of being in competition
with any of the Group pursuant to this Agreement; (ii) in the provision of the
business processes provided by the Group at the time Executive’s employment is
terminated, or if Executive is an employee of any member of the Group, at the
time Executive is accused of being in competition with any member of the Group
pursuant to this Agreement; (iii) in the provision of business processes that
any of the Group has taken substantial steps to provide to customers at the time
Executive’s employment is terminated, or if Executive is an employee of any of
the Group, at the time Executive is accused of being in competition with any of
the Group pursuant to this Agreement; or (iv) in the provision of business
processes that any of the Group are in the process of marketing to existing or
potential clients that any of the Group are taking measures to retain as clients
of the Group, at the time Executive’s employment is terminated, or if Executive
are an employee of any of the Group, at the time Executive is accused of being
in competition with any of the Group pursuant to this Agreement, during
Executive’s employment with the Group. Executive and the Company acknowledge
that clauses (ii), (iii) and (iv) in the immediately preceding sentence shall
not be deemed or interpreted to narrow or otherwise limit the scope of clause
(i) of such sentence. For purposes of this Agreement, the “Non-Competition
Period” shall be the one year period following Executive’s termination of
employment for any reason.
Notwithstanding the foregoing, nothing in this Agreement shall prevent (A) the
purchase or ownership by Executive of up to two percent (2%) in the aggregate of
any class of securities of any entity if such securities (i) are listed on a
national securities exchange or (ii) are registered under Section 12(g) of the
Securities Exchange Act of 1934; or (B) the direct or indirect ownership of
securities of a private company, provided that, Executive is only a





--------------------------------------------------------------------------------


8




passive investor in such company (having no role, duty or responsibility
whatsoever in the management, operations or direction of such company) and owns
no more than five percent (5%) in the aggregate of any securities of such
company. If Executive’s employment with the Company is terminated for any
reason, and after such termination Executive wish to take any action, including
without limitation, taking a position with another company, which action could
potentially be deemed a violation of this Agreement, Executive shall have the
right, after providing the Board with all relevant information, to request a
consent to such action from the Board which consent shall not be unreasonably
withheld. The Board shall respond to Executive’s request by granting or denying
such consent within not more than 30 calendar days from the date the Company
receives written notice of such request from Executive. If Executive disagrees
with the Board’s decision relating to the consent, then a third-party arbitrator
(the “Arbitrator”) shall be appointed within five (5) days of the date Executive
notifies the Company of Executive’s disagreement, and the third party Arbitrator
shall be instructed to make a determination with respect to whether Executive’s
action would constitute a legally valid and enforceable violation of this
Agreement within not more than thirty (30) days following his appointment and
such determination shall be binding on all of the parties hereto. Such
arbitrator is to be selected based on mutual agreement of the Company and
Executive. If no mutual agreement is reached, each party shall select one
arbitrator and these two arbitrators will in turn select a third arbitrator. The
three arbitrators will then make a collective determination in accordance with
the terms of this paragraph. The cost of the Arbitrator(s) shall be borne by the
Company; provided, however, if the Arbitrators’ determination is inconsistent
with Executive’s position, then the cost of the Arbitrator shall be borne by
Executive.
(b)    During Executive’s employment with the Group and for a period of one year
thereafter Executive shall make no unfavorable, disparaging or negative comment,
remark or statement, whether written or oral (a “Disparaging Statement”), about
the Company or any of its affiliates, officers, directors, shareholders,
consultants, or employees; provided that Executive may give truthful testimony
before a court, governmental agency, arbitration panel, or similar person or
body with apparent jurisdiction and may discuss such matters in confidence with
Executive’s attorney(s) and other professional advisors. Similarly, during the
foregoing period, the Company and its officers and directors (acting in their
capacity as officers and directors of the Company) shall make no disparaging
statement about Executive; provided that any officer or director may give
truthful testimony before a court, governmental agency, arbitration panel, or
similar person or body with apparent jurisdiction and may discuss such matters
in confidence with their or the Company’s attorney(s) and other professional
advisors.
On and after the date hereof, during Executive’s employment and for one year
following termination of Executive’s employment, Executive may not directly or
indirectly (i) solicit, encourage, or induce or attempt to solicit, encourage,
or induce any (A) current employee, marketing agent, or consultant of any of the
Group to terminate his or her employment, agency, or consultancy with any member
of the Group or any (B) prospective employee with whom the Company has had
discussions or negotiations within six months prior to Executive’s termination
of employment not to establish a relationship with any of the Group, (ii) induce
or attempt to induce any current customer to terminate its relationship with any
of the Group, or (iii) induce any potential customer with whom the Company has
had discussions or negotiations within six months prior to Executive’s
termination of employment not to establish a relationship with any of the Group.
(c)    If a final and non-appealable judicial determination is made by a court
of competent jurisdiction that any of the provisions of this Section 7
constitutes an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of this Section 7 will not be rendered void but will
be deemed to be modified to the minimum extent necessary to remain in force and
effect for the longest period and largest geographic area that would not
constitute such an unreasonable or unenforceable restriction (and such court
shall have the power to reduce the duration or restrict or redefine the
geographic scope of such provision and to enforce such provision as so reduced,
restricted or redefined).
8.    Confidential Information and Trade Secrets.





--------------------------------------------------------------------------------


9




(a)     Access to Confidential Information and Trade Secrets. You understand and
acknowledge that as an employee of the Company, You will learn or have access
to, or may assist in the development of, highly confidential and sensitive
information and trade secrets about the Company, its operations and its clients
or prospective clients. “Confidential Information” includes without limitation:
(i) financial and business information relating to the Company, such as
information with respect to costs, commissions, fees, profits, sales, markets,
mailing lists, strategies and plans for future business, new business, product
or other development, potential acquisitions or divestitures, and new marketing
ideas; (ii) product and technical information relating to the Company, such as
product and service formulations, new and innovative product and service ideas,
methods, procedures, devices, machines, equipment, data processing programs,
software, software codes, computer models, and research and development
projects; (iii) client information, such as the identity of the Company’s
clients, the names of representatives of the Company’s clients responsible for
entering into contracts with the Company, the amounts paid by such clients to
the Company, specific client needs and requirements; (iv) information regarding
prospective clients, such as the identity of prospective clients, the names of
representatives of the prospective clients responsible for entering into
contracts with the Company, the amounts proposed to paid by such prospective
clients to the Company, specific needs and requirements of such prospective
clients; (v) personnel information, such as the identity and number of the
Company’s other employees, their salaries, bonuses, benefits, skills,
qualifications, and abilities; (vi) any and all information in whatever form
relating to any client or prospective client of the Company, including without
limitation its business, employees, operations, systems, assets, liabilities,
finances, products, and marketing, selling and operating practices; (vii) any
information which You know or should know is subject to a restriction on
disclosure or which You know or should know is considered by the Company or the
Company’s clients or prospective clients to be confidential, sensitive,
proprietary, a trade secret or is not readily available to the public; and
(viii) intellectual property, including inventions and copyrightable works. You
also may have access to “Trade Secrets,” which are items of Confidential
Information which meet the definition of trade secrets under applicable law.
Confidential Information and Trade Secrets are not generally known or available
to the general public, but have been developed, compiled or acquired by the
Company at its great effort and expense. Confidential Information and Trade
Secrets can be in any form: oral, written or machine readable, including
electronic files, and stored in any media whatsoever or the unaided human
memory.
(b)     Non-Disclosure of Confidential Information and Trade Secrets. You
acknowledge and agree that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
You further acknowledge and agree that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as specifically authorized by die
Company, will be highly detrimental to the Company and cause it to suffer
serious loss of business and pecuniary damage. Accordingly, You agree that
during Your employment with the Company and following the termination of such
employment for any reason, You shall not directly or indirectly divulge or make
use of any Confidential Information outside of Your employment with the Company
(so long as the information remains confidential) without the prior written
consent of an authorized representative of the Company. You shall not directly
or indirectly misappropriate, divulge, or make use of Trade Secrets for an
indefinite period of time, so long as the information remains a Trade Secret as
defined under any applicable trade secrets or other applicable law. You also
agree at all times to exercise discretion in discussing with others the affairs
of clients, including avoiding unnecessary identification of names, places, and
other specifics, and to take reasonable precautions to make sure that such
discussions cannot be overheard and electronic communications cannot be
intercepted either by client’s employees or outside persons.
(c)    Notification of Inquiry Regarding Agreement. You further agree that if
You are questioned about information subject to this Agreement by any person or
entity not authorized to receive such information, You will notify the Company
within twenty-four (24) hours.
(d)    Material Non-Public Information. You acknowledge and agree that the
Company is a public company and that You may receive or have access to material
non-public information that is restricted from use and disclosure by federal and
state statutes and laws. You agree that other than to benefit the Company in
compliance with applicable laws, You will not use for any ‘purposes any “insider
information” that may come to Your attention in connection with Your employment
with the Company and that You will not disclose such information to anyone
outside





--------------------------------------------------------------------------------


10




or the inside the Company who is not an authorized recipient with a need to know
such information, The term “use” includes, but is not limited to, purchase or
sale of securities influenced by such inside information.
9.    Return of Confidential Information and Company Property. You agree to
return all Confidential Information and/or Trade Secrets immediately upon
termination of your employment for any reason and at any time requested by the
Company. To the extent that You maintain Confidential Information and/or Trade
Secrets in electronic form on any computers or other electronic devices owned by
You, You agree to immediately and irretrievably delete all such information, and
certify the deletion of such material. You also agree to return all property in
Your possession at the time of the termination of the employment with the
Company, including without limitation all documents, records, electronic
recordings, and other media of every kind and description relating to the
Business of the Company and its Clients or Prospective Clients (as such terms
are defined elsewhere in this Agreement), and any copies, in whole or in part,
whether or not prepared by You, all of which shall remain the sole and exclusive
property of the Company. You further agree upon termination of your employment
for any reason to execute and provide the information set forth in the
Termination Certification attached hereto as Exhibit C. In addition, upon
request of the Company, You shall provide a copy of this Agreement to any
subsequent employer.
10.    Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s employment by the Company or its Subsidiaries or
Affiliates (including, but not limited to, any trade secrets, products,
services, processes, know-how, track record, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while employed hereunder by the Company and any works in progress,
whether or not patentable or registrable under copyright or similar statutes,
that were made, developed, conceived or reduced to practice or learned by
Executive, either alone or jointly with others (collectively, “Inventions”),
shall be works-made-for-hire and the Company (or, if applicable or as directed
by the Board, any of its Subsidiaries or Affiliates) shall be deemed the sole
owner throughout the universe of any and all trade secret, patent, copyright and
other intellectual property rights (collectively, “Proprietary Rights”) of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Board determines in its sole discretion, without
any further payment to Executive whatsoever. If, for any reason, any of such
results and proceeds shall not legally be a work-made-for-hire and/or there are
any Proprietary Rights which do not accrue to the Company (or, as the case may
be, any of its Subsidiaries or Affiliates) under the immediately preceding
sentence, then Executive hereby irrevocably assigns and agrees to assign any and
all of Executive’s right, title and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the Board, any of its Subsidiaries or Affiliates),
and the Company or such Subsidiaries or Affiliates shall have the right to use
the same in perpetuity throughout the universe in any manner determined by the
Board or such Subsidiaries or Affiliates without any further payment to
Executive whatsoever. As to any Invention that Executive is required to assign,
Executive shall promptly and fully disclose to the Company all information known
to Executive concerning such Invention.
(b)    Executive agrees that, from time to time, as may be requested by the
Board and at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Board may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit,





--------------------------------------------------------------------------------


11




restrict or constitute any waiver by the Company of any Proprietary Rights of
ownership to which the Company may be entitled by operation of law by virtue of
Executive’s employment by the Company. Executive further agrees that, from time
to time, as may be requested by the Board and at the Company’s sole cost and
expense, Executive shall assist the Company in every reasonable, proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. To this end, Executive shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, Executive shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. Executive’s obligation to provide reasonable
assistance to the Company with respect to Proprietary Rights relating to such
Inventions in any and all countries shall continue beyond the termination of the
Term.
(c)    Executive hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
11.    Notification of Employment or Service Provider Relationship. Executive
hereby agrees that as soon as practical, upon Executive’s consideration of
accepting employment with, or agreeing to provide services to, any other Person
during any period which Executive remains subject to any of the covenants set
forth in Section 7, Executive shall advise his prospective employer of this
Agreement and, to the extent necessary, shall provide such prospective employer
with a copy of Section 7 of this Agreement; provided, however, that if and to
the extent this Agreement has been publicly filed in connection the Company’s
filings with the Securities and Exchange Commission or related corporate, public
company filings, Executive may provide his prospective employer with a copy of
the filed version of this Agreement. Promptly after receiving an offer of
employment from any other Person, Executive will provide written notice to the
Company of his new employer as soon as possible.
12.    Remedies and Injunctive Relief. Executive acknowledges that a violation
by Executive of any of the covenants contained in Section 7, 8, 9 or 10 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any Federal court of
the Southern District of New York or any state court located in New York County,
State of New York for any actual or threatened breach of any of the covenants
set forth in Section 7, 8, 9 or 10 in addition to any other legal or equitable
remedies it may have. The preceding sentence shall not be construed as a waiver
of the rights that the Company may have for damages under this Agreement or
otherwise, and all of the Company’s rights shall be unrestricted.
13.    Representations of Executive and Company; Advice of Counsel. (a)
Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) has disclosed all
applicable restrictive covenants or other obligations Executive has with any
current or former employer, (iii) Executive is not bound by any agreement that
conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, (iv)
the execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Executive is subject, and (v) Executive has not engaged and
will not engage in the future in any conduct that is in breach of any
restrictive covenant to which Executive may be bound or any fiduciary duty that
Executive owes to any employer. The Executive





--------------------------------------------------------------------------------


12




understands and acknowledges that Executive is not expected or permitted to
possess, use or disclose any confidential information belonging to any current
or former employer in the course of performing his duties for the Company.
(b)    Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.
14.    Cooperation. Executive agrees that, upon reasonable notice and without
the necessity of the Company obtaining a subpoena or court order, Executive
shall provide reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), or the decision
to commence on behalf of the Company any suit, action or proceeding, and any
investigation and/or defense of any claims asserted against any of the Company’s
or its Affiliates’ current or former directors officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, which relates to events occurring during Executive’s employment
hereunder by the Company as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial), provided that with respect to such cooperation occurring following
termination of the Term, the Company shall reimburse Executive for expenses
reasonably incurred in connection therewith, including reasonable and necessary
attorney fees where the attorney is engaged in consultation with the Company,
and shall schedule such cooperation to the extent reasonably practicable so as
not to unreasonably interfere with Executive’s business or personal affairs.
15.    Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation. Executive shall be responsible for all taxes (including
self-employment taxes) in connection with his status as a member of the Company
for U.S. federal income tax purposes.
16.    Assignment. (a) This Agreement is personal to Executive and without the
prior written consent of the Board shall not be assignable by Executive, and any
assignment in violation of this Agreement shall be void.
(b)    This Agreement shall be binding on, and shall inure to the benefit of,
the parties to it and their respective heirs, legal representatives, successors
and permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).
(c)    Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and any successor
or assign to all or substantially all of the Company’s business or assets.
17.    Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in New York, and the validity, interpretation, construction,
and performance of this Agreement in all respects shall be governed by the laws
of New York without regard to its principles of conflicts of law. No provision
of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.





--------------------------------------------------------------------------------


13




18.    Dispute Resolution. Any dispute, controversy or other claim, other than
claims solely for injunctive relief pursuant to Section 7, 8, 9 or 10, arising
out of or relating to (i) this Agreement, or (ii) Executive’s employment with
the Company shall be resolved by binding confidential arbitration, to be held in
New York, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by
arbitrator(s) may be entered in any court having jurisdiction thereof.
19.    Amendment; No Waiver; 409A. (a) No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive).
(b)    The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(c)    It is the intention of the Company and Executive that this Agreement
comply with the requirements of Section 409A, and this Agreement will be
interpreted in a manner intended to comply with or be exempt from Section 409A.
The Company and Executive agree to negotiate in good faith to make amendments to
this Agreement as the parties mutually agree are necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold Executive (or any beneficiary)
harmless from any or all of such taxes or penalties.
(d)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Treasury Regulation Section 1.409A-1(h)) or, if earlier, Executive’s date of
death. Following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date. For
purposes of Section 409A, each of the payments that may be made under this
Agreement are designated as separate payments.
(e)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A relating to “separation from service”.
(f)    To the extent that any reimbursements pursuant to Section 4(j) or 14 are
taxable to Executive, any such reimbursement payment due to Executive shall be
paid to Executive as promptly as practicable, and in all events on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. The reimbursements pursuant to Section 4(j) and 14
are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that Executive
receives in any other taxable year.
20.    Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9 and 10 hereof, as applied to either party or to any
circumstances, shall be adjudged by a court of competent





--------------------------------------------------------------------------------


14




jurisdiction to be invalid or unenforceable, the same shall in no way affect any
other provision or remaining part thereof of this Agreement, which shall be
given full effect without regard to the invalid or unenforceable provision or
part thereof, or the validity or enforceability of this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
21.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
22.    Survival. The rights and obligations of the parties under the provisions
of this Agreement (including without limitation, Sections 7 through 12 and
Section 14) shall survive, and remain binding and enforceable, notwithstanding
the expiration of the Term, the termination of this Agreement, the termination
of Executive’s employment hereunder or any settlement of the financial rights
and obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.
23.    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):
If to the Company:
ExlService Holdings, Inc.
280 Park Avenue
New York, New York 10017
Attn: Nancy Saltzman, Esq.
Fax: (212) 624-5933
With a copy to:
[INSERT]
    
    
    
    
If to Executive:
Nalin Kumar Miglani
    [ ]
[ ]


Notices delivered by electronic mail shall have the same legal effect as if such
notice had been delivered in person.
24.    Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------


15




When a reference in this Agreement is made to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated.
25.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
EXLSERVICE HOLDINGS, INC.




By:/s/ Rohit Kapoor________________________
Name: Rohit Kapoor
Title: Vice Chairman & CEO






NALIN KUMAR MIGLANI




/s/ Nalin Kumarn Miglani____________________


Date: 6/9/2014_________________





